Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 1 of 9 PageID# 254




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


CHRISTIAN ALBERTO SANTOS GARCIA,
et al.,

               Plaintiffs,

       v.
                                                     Case No. 1:20-cv-00821 (LMB/JFA)
CHAD F. WOLF, in his official capacity as
Acting Secretary, U.S. Department of
Homeland Security, et al.,

               Defendants.


                    PLAINTIFFS’ RESPONSE TO DEFENDANTS’
            NOTICE OF RELATED CASE AND REQUEST TO TRANSFER CASE

       On July 24, 2020, the Federal Defendants filed a Notice of Related Case (Dkt. #16),

requesting that this matter be transferred to the District Judge who oversaw the litigation in

Touré v. Hott, Civ. No. 1:20-cv-395 (E.D. Va.). This request should be denied, as Plaintiffs here

assert different claims and seek different remedies in a different form of legal action based on

different facts. Transferring this case to the District Judge who presided over Touré therefore

would not serve the interests of judicial efficiency, and may deprive Plaintiffs of the expedited

briefing schedule that this Court entered on their preliminary injunction motion, see Dkt. #19.

                                       Standard of Review

       Unlike some courts in the Fourth Circuit, this Court’s Local Rules do not define the term

“related case,” thus clearly placing such determinations within the sound discretion of the

District Judge.1


1
 To the extent other courts’ rules are instructive, the District of Maryland local rule defines
cases as related when they “(1) arise from the same or identical transactions, happenings, or


                                                 1
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 2 of 9 PageID# 255




        Even when two cases are related, no federal or Eastern District of Virginia local rule of

civil procedure requires that the later-filed case be transferred to the District Judge with control

over the earlier case. The legal standards governing similar docket management procedural tools,

such as consolidation and inter-district transfer, all include one common thread: that such

decisions are committed to the sound discretion of the District Judge. Cf. Arnold v. E. Air Lines,

Inc., 681 F.2d 186, 192 (4th Cir. 1982) (under Fed. R. Civ. P. 42(a), consolidation of cases “is

necessarily committed to trial court discretion,” and will only be set aside on appeal for abuse of

discretion resulting in prejudice to a party); Rivera v. Mo’s Fisherman Exch., Inc., 2018 WL

513531, at *2 (D. Md., Jan. 23, 2018) (under Fed. R. Civ. P. 42(a), “the mere fact that a common

question is present, and that consolidation therefore is permissible . . . does not mean that the

trial court judge must order consolidation” (internal citations omitted)); Trustees of Plumbers &

Pipefitters Nat’l Pension Fund v. T.L. Servs., Inc., 2000 WL 1923515, at *1 (E.D. Va., Sept. 27,

2000) (under 28 U.S.C. § 1404(a), “[t]ransfer of venue . . . is committed to the sound discretion

of the trial court”).




events; (2) involve the identical parties or property; (3) involve the same patent or trademark; or
(4) for any other reason would entail substantial duplication of labor if heard by different
judges[.]” D. Md. L. R. 103(1)(b)(i). Similarly, the District of South Carolina defines cases as
related if they “arise from the same or identical transactions, happenings, or events; involve the
identical parties or property; or for any other reason would entail substantial duplication of labor
if heard by different judges.” D.S.C. L. R. 26.01(E). And the Eastern District of North Carolina
local rule states that “[c]ases may be related when: (1) the cases concern substantially the same
parties, transaction(s) or event(s); (2) the cases call for a determination of the same or
substantially related or similar questions of law and fact; or (3) it appears likely that there will be
an unduly burdensome duplication of labor and expense or conflicting results if the cases are
conducted before different judges.” E.D.N.C. L.R. 40.3(a). The touchstone of all three is
duplication of labor.


                                                   2
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 3 of 9 PageID# 256




                                              Argument

       Contrary to Defendants’ contention, this case is not sufficiently related to Touré so as to

justify transfer, as the two cases are significantly different in their form of legal action, claims

raised, relief requested, and the operative facts giving rise to each. Transfer would not lead to

any appreciable benefit in judicial efficiency and would likely disrupt the expedited briefing

schedule already ordered by this Court in recognition of the present danger to Plaintiffs’ health

and safety.

       First, the two cases present different legal forms of action. The Touré case is a habeas

corpus petition, challenging the fact of petitioners’ confinement as unconstitutional, and seeking

release from confinement as its sole remedy. Accordingly, the key legal question in Touré—

both before the district court and on appeal to the Fourth Circuit—is whether the habeas corpus

statute, 28 U.S.C. § 2241, “provide[s] Plaintiffs with either a vehicle to present their claims or a

remedy.” Touré, 2020 WL 2092639, at *5; see also Touré v. Hott, No. 20-6695 (4th Cir.), Dkt.

#21 at p.4, Dkt. #26 at p.4.

       This case, to the contrary, takes the well-familiar form of a complaint for injunctive relief

under the Fifth and Fourteenth Amendments, 42 U.S.C. § 1983, and the Administrative

Procedure Act. It challenges certain conditions of confinement and seeks as relief only the

amelioration of those conditions. The Fourth Circuit’s ultimate ruling on the availability of

habeas corpus to the Touré petitioners, and the outcome of the Touré appeal, will have no

bearing on the outcome of this case.

       Second, the two cases raise largely different claims and seek entirely different remedies.

The Touré petitioners (who were spread across two detention facilities, only one of which is at

issue here) were a group of medically vulnerable individuals with greater likelihood of suffering




                                                   3
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 4 of 9 PageID# 257




catastrophic health consequences from infection with the COVID-19 virus; they complained of

an inability to socially distance and otherwise protect themselves from the virus while in

detention, and accordingly contended that release from detention was constitutionally mandated

in order to prevent their serious injury or death. They sought no changes to their conditions of

confinement; indeed, the crux of their legal theory was that no such changes could possibly be

effective at protecting them given their special medical vulnerabilities.

        Here, unlike in Touré, Plaintiffs challenge inadequate medical care for those already

infected with COVID-19, inadequate nutrition, and reckless intra-facility transfers that have

caused unchecked community transmission of the virus within Farmville Detention Center.

Plaintiffs have sued a new corporate defendant, Armor Correctional Health Services, Inc., which

is responsible for providing medical care to them while in detention but has no control over

whether they remain detained or are released. As a remedy, Plaintiffs seek not release but rather

specific conditions reforms not contemplated in Touré: inspection by an outside expert,

improved medical care for the sick, adequate nutrition, and an injunction against intra-facility

transfers.

        Finally, the two cases are based on different factual predicates. The Touré case was filed

at a time when there were no confirmed COVID-19 cases at Farmville, and was fundamentally

about prevention of infection and community transmission within the facility. Although the

Touré petitioners argued that the facility’s infection control measures were insufficient and

would lead to harm, the District Judge based his ruling in part on a finding that the steps taken to

address the COVID-19 pandemic “appear to have been effective” and to have prevented

infection at the facilities. Touré, 2020 WL 2092639, at *10.




                                                 4
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 5 of 9 PageID# 258




       Three months later, the factual situation is entirely different, as attempts to prevent

community transmission within Farmville utterly failed after the Defendants abandoned their

principal strategy of containment precisely when it mattered most. This litigation grows out of a

specific event that took place on June 2, 2020—well after the Touré opinion issued and while

that case was already on appeal at the Fourth Circuit—when, in dereliction of their own stated

infection control policies, the Federal Defendants transferred 74 detainees from the leading

COVID-19 hotspots of Florida and Arizona to Farmville (and Defendant Crawford knowingly

elected to accept them into the facility) without testing or isolating them. See Dkt. #1 at ¶¶ 51-

52. This lawsuit seeks to control the damage, mitigate the harm, and ensure appropriate care for

people injured by that specific event.

       For these reasons, there would be no benefit to judicial efficiency in transferring this case

to the District Judge overseeing Touré, as the Touré District Judge has not had occasion to

consider any of the facts surrounding or following the June 2 mass detainee transfer which

Plaintiffs here contend gave rise to liability. The Touré matter has been on appeal to the Fourth

Circuit since May 8, and the District Judge has not had occasion to consider the case since his

April 29 opinion. Defendants point out in their Notice of Related Case (Dkt. #15 at p.2 n.1) that

several of the declarations in this case were presented in Lizama Gutierrez v. Hott, Civ. No. 1:20-

cv-712 (E.D. Va.). But those declarations have not been and will not be presented to the Touré

judge, as none of the Lizama Gutierrez petitioners elected to proceed with those claims. No

discovery has taken place in Touré, so the Defendants cannot complain of duplicative discovery

requests. Finally, one of the Court’s principal concerns in severing the Lizama Gutierrez

COVID-19 related habeas claims, as expressed from the bench at oral argument, was that the

Court did not want to “mix apples and oranges” in one case; that concern is not present here, as




                                                 5
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 6 of 9 PageID# 259




Plaintiffs bring no challenge to the length of their confinement or the unavailability of a bond

hearing.

        Transfer could, however, prejudice Plaintiffs by possibly depriving them of the benefit of

this Court’s order granting an expedited briefing schedule on their preliminary injunction

motion, Dkt. #19, which was entered specifically because Plaintiffs alleged a present risk to their

health and safety, see Dkt. #16 at ¶¶ 2, 5-6. With the Touré case at the Fourth Circuit still

awaiting the scheduling of oral argument, the resolution of the appeal is likely several months

away.

        In sum, because this litigation and the Touré case present different actions, claims, facts,

and remedies, they are not related cases. Even if they are related, they are not so similar that

transferring this case to the Touré judge is necessary or appropriate. The principal consideration

guiding district courts in exercising discretion over decisions relating to transfer and

consolidation of cases—namely, promoting judicial efficiency and eliminating duplication of

efforts—is simply not present here.

                                            Conclusion

        For the foregoing reasons, Plaintiffs respectfully request that this Court deny the Federal

Defendants’ request that this matter be transferred to the District Judge assigned to Touré v. Hott,

Civ. No. 1:20-cv-395 (E.D. Va.).




                                                  6
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 7 of 9 PageID# 260




Date: July 26, 2020                                     Respectfully submitted,



                                                      By:            //s//
 Joseph D. West (Va. Bar No. 16834)                   Simon Sandoval-Moshenberg
 David Debold (pro hac vice requested)                   (Va. Bar No. 77110)
 Naima L. Farrell (pro hac vice requested)            Kristin Donovan (Va. Bar No. 92207)
 Thomas J. McCormac IV                                Granville Warner (Va. Bar. No. 24957)
    (pro hac vice requested)                          LEGAL AID JUSTICE CENTER
 Blair Watler (pro hac vice requested)                6066 Leesburg Pike, Suite 520
 Katherine King (pro hac vice requested)              Falls Church, VA 22041
 GIBSON, DUNN & CRUTCHER LLP                          Tel: 703-778-3450
 1050 Connecticut Avenue, N.W.                        simon@justice4all.org
 Washington, D.C. 20036-5306                          kristin@justice4all.org
 Tel: 202-955-8551                                    cwarner@justice4all.org
 jwest@gibsondunn.com
 ddebold@gibsondunn.com                               Sirine Shebaya (pro hac vice)
 nfarrell@gibsondunn.com                              Amber Qureshi (pro hac vice)
 tmccormac@gibsondunn.com                             NATIONAL IMMIGRATION PROJECT OF THE
 bwatler@gibsondunn.com                                  NATIONAL LAWYERS GUILD
 kking@gibsondunn.com                                 2201 Wisconsin Avenue, N.W., Suite 200
                                                      Washington, D.C. 20007
 Counsel for Plaintiff Christian Alberto Santos       Tel: 617-227-9727
 Garcia                                               sirine@nipnlg.org
                                                      amber@nipnlg.org

                                                      Counsel for Plaintiffs Santos Salvador
                                                      Bolanos Hernandez, Gerson Amilcar Perez
                                                      Garcia, and Ismael Castillo Gutierrez




                                                  7
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 8 of 9 PageID# 261




                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on this date, I uploaded the foregoing, along with
all attachments thereto, to this Court’s CM/ECF system, which will send a Notice of Electronic
Filing (NEF) to all counsel of record:

       Yuri S. Fuchs, Assistant U.S. Attorney
       U.S. Attorney’s Office for the Eastern District of Virginia, Alexandria Div.
       Justin W. Williams United States Attorney's Building
       2100 Jamieson Ave
       Alexandria, VA 22314
       Yuri.Fuchs@usdoj.gov
       Counsel for Defendants Wolf, Albence, Hott, and U.S. Immigration and Customs
       Enforcement

         Also on this date, I caused the foregoing to be mailed (first-class U.S. mail), along with
all attachments thereto, to the following Defendants:

       Jeffrey Crawford, Superintendent, Farmville Detention Center
       Immigration Centers of America, LLC
       508 Waterworks Road
       Farmville, VA 23901

       Immigration Centers of America, LLC
       SERVE: Russell B. Harper, R/A
       7113 Three Chopt Road, Suite 210
       Richmond, VA 23226

       Armor Correctional Health Services, Inc.
       SERVE: CT Corporation System, R/A
       4701 Cox Rd Ste 285
       Glen Allen, VA 23060-6808

       Also on this date, I caused the foregoing to be mailed (U.S. mail, postage paid) and e-
mailed, along with all attachments thereto, to the following counsel for the Defendants:

       John M. Erbach
       SPOTTS FAIN, P.C.
       411 E. Franklin Street, Suite 600
       Richmond, VA 23219
       jerbach@spottsfain.com
       Counsel for Defendants Crawford and Immigration Centers of America, LLC




                                                  8
Case 1:20-cv-00821-LMB-JFA Document 20 Filed 07/26/20 Page 9 of 9 PageID# 262




Dated: July 26, 2020               Respectfully submitted,

                                   ____//s//____________________________
                                   Simon Sandoval-Moshenberg (VSB No. 77110)
                                   simon@justice4all.org
                                   LEGAL AID JUSTICE CENTER
                                   6066 Leesburg Pike, Suite 520
                                   Falls Church, Virginia 22041
                                   Tel: (703) 778-3450 / Fax: (703) 778-3454




                                      9
